359 S.W.3d 567 (2012)
STATE of Missouri, Respondent,
v.
Candice Irene ROHLING, Appellant.
Nos. WD 73753, WD 74597.
Missouri Court of Appeals, Western District.
February 28, 2012.
Erika R. Eliason, Columbia, MO, for appellant.
Shaun Mackelprang and Jennifer Wideman, Jefferson City, MO, for respondent.
Before: LISA WHITE HARDWICK, C.J., and JOSEPH M. ELLIS and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Candice Rohling was convicted of burglary in the second degree and misdemeanor receiving stolen property in the Circuit Court of Pettis County. She appeals the burglary conviction, arguing that there was insufficient evidence that she was present at the scene of the burglary, or that she possessed the requisite intent to steal. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).